Exhibit 99.2 NEWS RELEASE Lyondell Chemical Company, Equistar Chemicals, LP and Equistar Funding Corporation Complete Cash Tender Offers for Outstanding Debt Securities Lyondell Chemical Company Securities: • Million 10.500% Senior Secured Notes due 2013 • Million 8.000% Senior Notes due 2014 • Million 8.250% Senior Notes due 2016 • Million 6.875% Senior Notes due 2017 Equistar Chemicals, LP and Equistar Funding Corporation Securities: • Million 10.125% Senior Notes due 2008 • Million 8.750% Notes due 2009 • Million 10.625% Senior Notes due 2011 HOUSTON, Dec. 20, 2007 — Lyondell Chemical Company and its subsidiaries Equistar Chemicals, LP ("Equistar") and Equistar Funding Corporation (together with Equistar, the "Equistar Issuers") announced today completion of their previously announced cash tender offers (the “Offers”) for the outstanding debt securities listed in Table 1 below (collectively, the "Notes") issued by Lyondell or the Equistar Issuers, as applicable.The Offers for each series of Notes expired at 12:01 a.m. EST on Thursday, Dec. 20, 2007. Lyondell and the Equistar Issuers have accepted for purchase a majority in aggregate principal amount of each of the Notes listed in Table 1, and each of the supplemental indentures effecting the proposed amendments as described in the Offer to Purchase and Consent Solicitation Statement dated Nov. 20, 2007 (the "Offer and Consent Statement") has become operative. Table 1 – Notes in Completed Tender Offers Lyondell's Notes CUSIP Number Security Description 552078AV9 10.500% Senior Secured Notes due 2013 552078AW7 8.000% Senior Notes due 2014 552078AX5 8.250% Senior Notes due 2016 552078AY3 6.875% Senior Notes due 2017 Equistar Issuers' Notes CUSIP Number Security Description 29444NAF9 10.125% Senior Notes due 2008 29444NAD4 8.750% Notes due 2009 29444NAH5 10.625% Senior Notes due 2011 Goldman, Sachs & Co. and Merrill Lynch & Co. served as dealer managers for the Offers.D.F. King, Inc., served as the Tender Agent and Information Agent for the Offers. This announcement is not an offer to purchase, a solicitation for acceptance of an offer to purchase, or a solicitation of consents with respect to, any securities. The Offers and Consent Solicitations were made solely pursuant to the Offer and Consent Statement and related materials. * * * SOURCE: Lyondell Chemical Company; Equistar Chemicals, LP CONTACT: media, Susan P. Moore, +1-713-309-4645, or investors, Douglas J. Pike, +1-713-309-7141, both of LyondellBasellIndustries
